NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LORENA ESPINOZA AGUILAR, AKA                    No.    17-70260
Lorena Espinoza Andrade,
                                                Agency No. A208-309-187
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 11, 2019
                             Pasadena, California

Before: BOGGS,** BEA, and HURWITZ, Circuit Judges.

      Lorena Espinoza Aguilar, a native and citizen of Mexico, petitions for review

of a decision of the Board of Immigration Appeals (“BIA”) dismissing an appeal

from an order of an Immigration Judge (“IJ”) denying asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
jurisdiction under 8 U.S.C. § 1252(a)(1) and deny the petition.

      1.     The IJ refused to review the documents that Espinoza proffered at her

hearing, simply assuming that they only showed that “Mexico has a lot of crime.”

We assume arguendo that Espinoza, who appeared pro se and was detained at the

time of her hearing, was thereby denied a reasonable opportunity to present evidence

on her behalf. See 8 U.S.C. § 1229a(b)(1), (4)(B); Jacinto v. INS, 208 F.3d 725,

727-28 (9th Cir. 2000). But, even assuming a due process violation, Espinoza must

establish prejudice from the exclusion of evidence to obtain relief. See Gomez-

Velazco v. Sessions, 879 F.3d 989, 993 (9th Cir. 2018). Espinoza makes no argument

about what the documents contained and never suggests what relevant fact they

would have established had the IJ admitted them. “Although, to show prejudice, we

do not always require an explanation of ‘exactly what evidence’ a petitioner would

have presented, we do require at least some indication of what a petitioner would

have sought to establish had she been allowed to fully present her case.” Garcia

Apostol v. Gonzales, 126 F. App’x 818, 821 (9th Cir. 2005) (quoting Colmenar v.

INS, 210 F.3d 967, 972 (9th Cir. 2000)).

      2.     Substantial evidence supports the BIA’s conclusion that, on the record

before the IJ, Espinoza failed to show that she faces persecution in Mexico on

account of a protected ground. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.

2001) (stating that such a showing is required for a grant of asylum and withholding).


                                           2
Espinoza testified that she and her family suffered mistreatment in Mexico by a gang

because she “had a business and they came to extort [her] and [she] didn’t want to

pay them.” Victimization for economic reasons does not establish persecution on

account of a protected ground. See Barrios v. Holder, 581 F.3d 849, 855-56 (9th

Cir. 2009).

      3.      Substantial evidence also supports the BIA’s conclusion that Espinoza

failed to demonstrate eligibility for CAT relief. The evidence does not compel the

conclusion that Espinoza would more likely than not face torture if she returned to

Mexico. See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1).

      PETITION FOR REVIEW DENIED.




                                         3